DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yamamoto et al. (US 20150069423 A1, hereinafter Yamamoto) in view of Noguchi et al. (US 2015/0060892 A1, hereinafter Noguchi).
With regards to claim 11, Yamamoto discloses a photocoupler (FIGS. 1A-5C and 8) comprising:
first and second die pad parts (first and second die pad 40 and 41) provided with a planar arrangement, the first and second die pad parts being apart from each other and each having an upper surface, a lower surface and a side surface connecting the upper surface and the lower surface; (See FIG. 5A-5C)
a semiconductor light receiving element (light receiving element 50) provided on the upper surface of the first die pad part, the semiconductor light receiving element having a first top surface and a first bottom surface, the semiconductor light receiving element having first and second electrode provided on the first top surface, the first bottom surface being bonded to the upper surface of the first die pad (See FIG 5A, where the first and second electrodes (not labeled) are bonded to the first die pad)
a semiconductor light emitting element (light emitting element 60) provided on the semiconductor light receiving element, the semiconductor light receiving element being provided between the first die pad part and the semiconductor light emitting element, the semiconductor light emitting element having a second top surface and a second bottom surface, (See FIG. 5A-5C) the semiconductor light emitting element having third and fourth electrodes (at least electrodes attached to bonding wires BW1 and BW2) provided on the second top surface, the second bottom surface of the light emitting element being bonded to the first top surface of the semiconductor light receiving element; (See FIG. 5a) 
a semiconductor control element (MOSFETS 70) provided on the upper surface of the second die pad part, the semiconductor control element having a third top surface and a third bottom surface, the third bottom surface being bonded to the upper surface of the second die pad part (See FIG. 5A) the semiconductor control element having first and second input electrodes and first and second output electrodes (input and output electrodes shown but not labeled on top of the MOSFETs) provided on the third top surface, (See FIGS. 5A-5B, where the connection of the unlabeled electrodes is on a side of the device 70 opposite of the side where the pads 40/41 and a top surface of the substrate 10 are located, see Response to Arguments)…
 first to fourth leads (at least leads 21, 22, 31 and 32) provided in the planar arrangement with the first and second die pad parts, first to fourth leads being apart from each other and from the first and second die pad parts, (See FIG. 5B) the first to fourth leads each having an upper surface, a lower surface and a side surface connecting the upper surface and the lower surface, the third and fourth electrodes of the semiconductor light emitting element being electrically connected to the first lead and the second lead, respectively, the first and second output electrodes of the semiconductor control element being electrically connected to the third lead and the fourth lead, respectively; (See FIG. 5A, showing the connections between the electrodes) and 
a resin layer (resin layer 90) sealing the semiconductor light receiving element, the semiconductor light emitting element and the semiconductor control element, the resin layer further sealing the upper surfaces and the side surfaces of the first and second die pad parts and the upper surfaces and the side surfaces of the first to fourth leads, the lower surfaces of the first to fourth leads being exposed at a surface of the resin layer. (See FIG. 5B, showing the resin covering upper portions of the device, where lower surfaces of patterns 21-22 and 31-32 are not covered by resin)
However, while Yamamoto teaches electrical connection of the first and second input electrodes to the first and second electrodes of the semiconductor light receiving element, (See FIG. 5A, showing the connection to the receiving element 50) Yamamoto does not explicitly teach the first and second input electrodes being electrically connected only via conductive members to the first and second electrodes of the semiconductor light receiving element, respectively.
Noguchi teaches the first and second input electrodes being electrically connected only via conductive members to the first and second electrodes of the semiconductor light receiving element, respectively (See FIG. 1C and 1B, showing example connections to the input terminals 50 only via conductive members, i.e., wires)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the structure of Yamamoto to have the electrical connections as taught in Noguchi, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Noguchi allows for thickness reduction and downsizing, (See Noguchi Paragraph [0053]) and that modifying electrical connections is a design choice by the user. (See MPEP 2144.04 IV. C, Rearrangement of Parts)


With regards to claim 12, Yamamoto in view of Noguchi teaches the photocoupler according to claim 11.
Yamamoto further teaches each of the first to fourth leads has the side surface provided with a stepped shape. (See FIG. 5B, showing the stepped shape) 

With regards to claim 13, Yamamoto in view of Noguchi teaches the photocoupler according to claim 11.
Yamamoto further teaches wherein the semiconductor control element includes two MOSFETs having sources connected to each other; (See FIGS. 5A-5C, where the sources (not shown) of the MOSFETs are connected to each other at least via the same device, see also Paragraphs [0063]-[0064] and FIG. 8, showing the connections of FIG. 5)
the two MOSFETs having drains electrically connected to the third lead and the fourth lead via the first and second output electrodes, respectively; (See FIGS. 5A-5B, showing the connections)
the first electrode of the semiconductor light receiving element is electrically connected to gates of the two MOSFET via the first input electrode of the semiconductor control element; (See FIG. 5A, showing the connection) and 
the second electrode of the semiconductor light receiving element is electrically connected to the sources of the two MOSFETs via the second input electrode of the semiconductor control element. (See FIGS. 5A-5C, where the sources and drains (not shown) of the MOSFETs are connected to electrodes of the light receiving element 50, see also Paragraphs [0063]-[0064] and FIG. 8, showing the connections of FIG. 5)




Allowable Subject Matter
Claims 1-10 are allowed.  It should be noted that the resin layer is not in plane with the first to fourth leads as recited in claim 1.  No reference remedies this deficiency.

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive with regards to claims 11-13. 
Examiner notes that the arguments submitted by the Applicant with regards to claims 11-13 do  not discuss Noguchi, which is used in the 103 rejection regarding the limitation “…connected only via conductive members…” and does not explicitly argue against the argument regarding design choice.  Therefore, claims 11-13 are properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812